UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7281


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARQUEL DUSHUAN RILEY, a/k/a Mark Riley,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:02-cr-00548-CMC-18)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marquel Dushuan Riley, Appellant Pro Se.   Beth Drake, Jane
Barrett Taylor, Assistant United States Attorneys, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marquel Dushuan Riley appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence

reduction    under    Amendment     782       to    the    Sentencing     Guidelines.

Riley    also     appeals   the   district         court’s      order   granting    his

motion    for     reconsideration    of       its    order      denying   a   sentence

reduction, but again refusing a sentence reduction.                           We have

reviewed    the    record   and   find    no       abuse   of    discretion    in   the

district court’s decision to deny Riley a sentence reduction.

Accordingly, we affirm the district court’s orders denying a

sentence reduction under § 3582(c)(2).                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                              AFFIRMED




                                          2